Pope, Presiding Judge.
Marvin Enloe appeals his conviction for child molestation following a jury trial, contending that the trial court erred by denying his written request to charge the jury on the offense of sexual battery as a lesser included offense of child molestation.
Construed in favor of the verdict, the facts show that Enloe, a 17-year-old male, accompanied his cousin Billy Townsend to Billy’s parents’ house in order to help move furniture. Also present were Billy’s girlfriend’s two sons who were age four and seven at the time. After Enloe tired of moving furniture, he and the children went to a bedroom to watch a children’s video while the others continued working.
Although the three began by watching a children’s video, Enloe took out a pornographic videotape that he had seen before and began to play it in the presence of the boys. He removed the tape after only ten seconds or so when the boys protested. Enloe then placed the older boy in his lap, rubbed his back and leg, and eventually pulled his pants down and fondled his penis and bottom. Enloe pulled his own penis out of his pants at some point during this encounter. In his confession, Enloe claimed that at one point, the victim asked Enloe to *667“f — ” him. Eventually Billy Townsend walked into the bedroom and saw the seven-year-old victim with his pants down around his ankles, standing in front of Enloe. Enloe had his hand on the victim’s penis.
The police were notified, and Detective W. R. Gallman investigated the incident. Gallman conducted taped interviews with the victim and Enloe, and these interviews were admitted at trial and played for the jury.
At trial, Enloe’s testimony differed markedly from his taped statement. He testified that he touched the victim’s bottom but not his penis. He also did not recall the victim making any sexual statements. Finally, Enloe claimed both that he did not know why he did what he did and that he acted out of curiosity. At the conclusion of the evidence, Enloe requested, in writing, that the trial court charge the jury on sexual battery as a lesser included offense of child molestation. The court refused to give the charge. Enloe enumerates only this one error. We hold that no charge on sexual battery was required because the State irrefutably showed that Enloe had the specific intent to commit child molestation.
It is true that sexual battery may be a lesser included offense of child molestation as a matter of fact. Strickland v. State, 223 Ga. App. 772, 776 (479 SE2d 125) (1996). But, when the State has established that the defendant committed the charged offense of child molestation with the necessary specific intent of arousing or satisfying the sexual desires of either the defendant or the victim, no charge on sexual battery is warranted. See id. at 777.
In his audiotaped confession and his testimony at trial, Enloe admitted enough to establish the necessary specific intent to support the charge of child molestation, and therefore, the jury would not have been authorized to find sexual battery. Enloe admitted that he had watched pornographic videotapes in the past and that he played one in the presence of the two boys just prior to pulling down the victim’s pants and touching his bottom. And, Enloe stated in his confession that he also took out his own penis while fondling the victim. Even though Enloe testified in his own defense and said that he did not know why he did what he did, he did not deny either of these two statements.
As stated in Strickland, 223 Ga. App. at 774 (1) (a), “the act of fondling the genitalia of a 12-year-old child with only an inference of the intent to arouse sexual desires would satisfy all of the elements of both offenses.” But here, we have the added admissions by Enloe shown above. “His testimony would not show that he had merely made physical contact of an insulting or provoking nature with the victim rather than fondling [him] with the intent to arouse or satisfy his sexual desires.” (Citation and punctuation omitted.) Ney v. State, *668227 Ga. App. 496, 503 (4) (g) (489 SE2d 509) (1997). Showing and viewing pornographic videos, given that Enloe had seen them before, and taking out his own penis while touching the victim established specific intent to arouse or satisfy either Enloe’s or the victim’s sexual desires. Therefore a charge on sexual battery was not warranted.

Judgment affirmed.


Andrews, P. J., Ruffin, Eldridge, Miller and Mikell, JJ, concur. Blackburn, C. J., dissents.